Exhibit 10.32

 

[image_001.jpg] 

 



MASTER VENDOR AGREEMENT (goods for resale)

 

THIS MASTER VENDOR AGREEMENT (“Agreement”) is effective as of the ___ day of
20__ (“Effective Date”), by and between PetSmart Home Office, Inc., a Delaware
corporation, located at 19601 North 27th Avenue, Phoenix, Arizona 85027
(“PetSmart”) and Oculus Innovative Sciences, Inc., a California
company/corporation, located at 1129 N. McDowell Blvd, Petaluma, CA, and its
affiliates, agents and subcontractors[image_001.gif] (collectively, “Vendor”).
PetSmart and Vendor are sometimes collectively referred to in this Agreement as
the “Parties”' and individually as a “Party.”

 

WHEREAS, Vendor is in the business of sourcing and selling Products (as defined
below), and PetSmart may desire to purchase Products from Vendor for sale to
consumers from time to time; and

 

WHEREAS, Vendor is ready willing and able to furnish the Products to PetSmart;
and

 

WHEREAS, PetSmart and Vendor desire to enter into this Agreement to establish
the terms and conditions under which PetSmart may place one or more “Purchase
Orders” or “'P.O.” (as defined herein) with Vendor for the procurement of
Products.

 

NOW, THEREFORE, in consideration of the premises, promises and covenants set
forth below and other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

 

1. Terms of Purchase. Vendor shall supply and sell to PetSmart the Products in
accordance with (i) this Agreement, (ii) the P.O., (iii) the P.O. Terms and
Conditions set forth on Exhibit B (the “P.O. Terms”), (iv) all Applicable Laws,
and (v) PetSmart' s requirements and standards related to the Products and their
production (e.g., social compliance requirements, supplier code of conduct,
quality standards, FDA/FSMA and food related requirements, etc.) as may be
communicated by PetSmart to Vendor from time to time (collectively the
“'PetSmart Standards”), which include without limitation the documents listed on
the attached Exhibit A, PetSmart Standards, and the documents available at
www.petsmart.com/compliance, or such other website or portal that is communicate
by PetSmart to Vendor from time to time. Vendor acknowledges it has received and
reviewed the current versions of the PetSmart Standards. The terms, conditions
and requirements set forth in this Agreement, the P.O., the P.O. Terms, the
PetSmart Standards, and Applicable Laws are collectively referred to as the
"PetSmart Requirements." Vendor acknowledges that it will be subject to
penalties or chargebacks, as specified in the PetSmart Requirements, if it fails
to comply with the PetSmart Requirements. In the event of any inconsistency
between this Agreement and the PetSmart Requirements (other than Applicable
Laws), this Agreement shall govern. Any additional or different terms or
conditions proposed by Vendor in any quotation, acknowledgment or other document
are hereby deemed to be material alterations of this Agreement and notice of
objection is hereby given, and any such proposed terms or conditions shall be
void ab initio.

 

2. Services. Vendor acknowledges that certain actions and services are inherent
and required in supplying and selling the Products to PetSmart, and Vendor will
provide all such services, including without limitation the testing, packaging,
maintenance, warehousing and transportation as necessary to deliver the Products
in accordance with the PetSmart Requirements (collectively referred to as the
"Services"). If any of Vendor's employees, agents, representatives or other
third parties are present in any of PetSmart's retail stores, distribution
centers, or offices, Vendor shall ensure that such employee, agent,
representative or third party complies with all of PetSmart's scheduling, login,
tracking, and similar requirements.

 

 

 

 



 1 

 

 

3. ORDERS. The term '”Purchase Order” or “P.O.” means a purchase order or
purchase form and all related communications regarding the procurement of
Products (e.g., order characteristics such as amount, size, costs, fees,
specifications and country of delivery) provided by PetSmart to Vendor through
any means agreed to between PetSmart and Vendor, such as e-mail, EDI or other
electronic exchanges. Each P.O. is subject to certain commercial terms as agreed
to in writing by the Parties and set forth on a "Commercial Terms of Purchase"
(an example of which is attached hereto as Exhibit C) or similar document, which
may be amended from time to time by the written agreement of the Parties.
PetSmart has no obligation whatsoever to place any P.0. with Vendor or purchase
Products from Vendor. If any forecasts or projections are provided by PetSmart
to Vendor or otherwise discussed between the Parties, they are purely for
Vendor’s convenience and shall not be binding on either Party. No proposal by
Vendor shall be accepted or deemed accepted by PetSmart unless and until
PetSmart accepts the proposal in a written P.O., which PetSmart is not obligated
to accept. The P.O. shall be deemed placed with Vendor upon being confirmed by
PetSmart in writing in the manner P.O.s are typically communicated between
PetSmart and Vendor in their normal course of dealings. The P.O. shall be deemed
accepted by Vendor when approved or otherwise accepted by Vendor, including via
email, EDI or other electronic exchange. PetSmart may amend or cancel a P.O. by
written or electronic notice to Vendor. If PetSmart amends or cancels a P.O.,
Vendor shall use reasonable endeavors to mitigate any loss it may suffer in
connection with such cancellation or amendment, but in compliance with this
Agreement.

 

4. DELIVERY. Vendor shall deliver the Products purchased under each P.O. by the
delivery date set out in the P.O., but such Products shall not be delivered more
than five (5) business days (or such shorter period of time as set forth in the
PetSmart Requirements) in advance of the delivery date without the prior written
consent of PetSmart. Vendor shall deliver all Products covered by a single P.O.
in a single delivery unless PetSmart requests delivery in installments, or as
otherwise required under the PetSmart Requirements. PetSmart's acceptance of a
delivery containing less than the required quantity shall not relieve Vendor of
its obligation to deliver the balance of the ordered Products.

 

If the Products are not delivered by Vendor as specified in the P.O. or they are
Non-Conforming Products (as defined in Section 5 below), then, without limiting
any other right or remedy PetSmart may have, PetSmart may: (i) refuse to take
any attempted delivery of Products under the P.O.; (ii) require Vendor to air
freight the Products covered by the P.O. at Vendor’s sole cost and expense;
(iii) obtain substitute products from another vendor and recover from Vendor any
costs and expenses reasonably incurred by PetSmart in obtaining such substitute
products, which Vendor shall reimburse within thirty (30) days; and (iv) claim
damages for any other costs, expenses or losses directly or indirectly resulting
from Vendor's failure to deliver the Product pursuant to the P.O. or the
PetSmart Requirements.

 

Vendor shall deliver testing samples of the Products in accordance with
PetSmart’s instructions, or the instructions of a third party designated by
PetSmart.

 

5. ACCEPTANCE AND NON-CONFORMING PRODUCTS. A “Non-Conforming Product” means any
Product that (i) fails to conform with any PetSmart Requirement in any respect
whatsoever, including without limitation quantities, styles, sizes, quality,
materials, components, fit, colors, workmanship, stitching (or adhesion or other
joinery method), odor, design, product quality standards or requirements, or any
other requirement, term or condition; (ii) fails to pass any third- party test
assessing conformity with the PetSmart Requirements; (iii) fails to conform to
the confirmation sample approved by PetSmart; (iv) is not as represented,
warranted, or presented to and approved by PetSmart; (v) is shipped or delivered
to PetSmart in violation of Section 4; or (vi) is the subject of a Recall (as
defined in Section 9).

 

PetSmart may, at Vendor's sole risk and expense, hold or return to Vendor any
Non-Confirming Product, and may charge Vendor for the cost of shipping,
unpacking, examining, re-packing, warehousing, reshipping, duties, fees and
other internal and external related expenses (including but not limited to the
internal cost of labor) in relation to the Non- Conforming Product. If PetSmart
does not offset such charges against amounts owed to Vendor, Vendor shall pay to
PetSmart the entire amount of such charges within ten (10) business days after
being notified by PetSmart as to the amount of such charges. If the
Non-Conforming Products are to be returned to Vendor, Vendor shall take full
title and risk of loss for such Non-Conforming Products as designated by
PetSmart (and if not designated by PetSmart then FOB PetSmart’s distribution
center or retail store from which Products are being shipped). Vendor shall not
dispose of such Non-Conforming Products other than as permitted under this
Agreement or any other directions provided by PetSmart in writing. Unless the
P.O. or Commercial Terms of Purchase specify otherwise, a damage allowance
(deduction) of one and one-half percent (1.5%) for Products classified by
PetSmart as “consumables”, two percent (2.0%) for Products classified by
PetSmart as “hard-goods” and two and one-half percent (2.5%) for Products
classified by PetSmart as “specialty” shall be applied to each P.O., and Vendor
shall be responsible for reimbursing PetSmart for Products that are unsalable
(as determined by PetSmart) or have a damage rate in excess of these default
damage allowance rates.

 

 

 

 



 2 

 

 

For purposes of establishing Non-Conformity, PetSmart shall not be deemed to
have accepted any Products unless and until it has had a reasonable time after
the Products have been made available to it to inspect for Non-Conformity. Such
inspection period shall be extended if, in PetSmart's judgment, the complexity
of the Products, the quantity received, or any other circumstances makes such
extension reasonable to afford PetSmart an adequate opportunity to inspect the
Products. Any unpacking or handling of the Products incident to PetSmart's
inspection shall not indicate PetSmart's acceptance of the Products. PetSmart's
inspection of the Products shall not relieve Vendor of its obligations hereunder
or of any liability for any latent or other defects in the Products. At
PetSmart's discretion, such inspection may include preliminary, final, and/or
random inspections. PetSmart reserves the right to revoke acceptance of the
Products whenever it discovers an instance of Non-Conformity, even if the time
for inspection of the Products has passed. In no event will payment of the
Product Fee or any other amount by PetSmart to Vendor constitute acceptance of a
Non-Conforming Product.

 

PetSmart reserves the right to cancel without cost or penalty all or any part of
the undelivered portion of a P.O., or to refuse to accept delivery of the
Products if Vendor breaches any of the PetSmart Requirements. PetSmart also
reserves the right to cancel without cost or penalty any P.O. that is delayed as
a result of a Force Majeure Event. If PetSmart cancels a P.O. or any portion of
a P.O. for any reason, or returns Products covered by a P.O. to Vendor pursuant
to rejection or refusal to accept, Vendor shall not sell Products that have been
labeled, packaged or tagged with PetSmart's or its affiliate’s Intellectual
Property without first obtaining PetSmart's written permission. Vendor shall
also comply with any instructions provided by PetSmart regarding the disposal of
such Products. In any event, Vendor shall not sell such Products (including any
related packaging) until it removes or obliterates any mark, tag, Intellectual
Property, or label identifying it with PetSmart or its affiliates to PetSmart’s
satisfaction.

 

6. TITLE AND RISK OF LOSS. Except as otherwise specified by PetSmart in the
P.O., title and risk of loss for the Products shall pass to PetSmart as follows:

 

a.Products for which PetSmart is the importer of record, (i) risk of loss shall
pass from Vendor to PetSmart F.O.B. vessel port of export, and (ii) title to the
Products shall pass from Vendor to PetSmart upon customs clearance of the
Products at the port of entry in the country of final destination (“Customs
Clearance”). For Products that are customs cleared prior to arrival at their
port of entry, Customs Clearance shall be deemed to be the time that such
Products are unloaded from the carrying vessel at the port of entry.

 

b.Products for which PetSmart is not the importer of record, title and risk of
loss shall transfer to PetSmart Delivered Duty Paid (D.D.P. - Incoterms 2010) to
a destination specified in the P.O. and, if the destination is not specified in
the P.O., such destination shall be deemed to be the PetSmart distribution
center or retail store where such Products are to be delivered.

 

c.If Vendor is shipping Products directly to consumers (e.g., fulfilling website
or mobile sales), then title and risk of loss shall not transfer to PetSmart and
the same shall be between Vendor and the consumer.

 

For certain orders, PetSmart may direct that title to the Products shall pass
from Vendor to PetSmart at a specific transfer point rather than at Customs
Clearance, and in such cases PetSmart will specify in the applicable P.O. that
the designated Products shall be delivered “F.O.B. transfer point.” The terms
for transfer of title set forth herein shall be irrevocable in all instances,
and in no event will Vendor retain or assert any security interest, lien or
other claim in or against the Products or the title thereto, regardless of
whether the invoice for such Products has been paid or not, and whether arising
under common law, statute or under any agreement, financing statement, or other
document containing any terms inconsistent with or in addition to the terms and
conditions set forth in this Agreement.

 

7. PRODUCT FEE. The P.O. shall list the price Vendor is charging PetSmart for
the Products (the “Product Fee”). The Product Fee may be modified by the
Parties’ mutual written agreement, but in no event may the Product Fee be
increased after the commercial documents associated with any particular Product
have been tendered to the consolidator designated by PetSmart. Unless otherwise
specified in the P.O., the Product Fee will include all costs for packaging,
transportation, and all applicable taxes and other governmental charges
(including, without limitation, value-added taxes, customs duties, customs
brokerage fees, and similar charges).

 

 

 



 3 

 

 

Vendor represents and warrants that (i) the terms of each P.O. will be equal to
or more favorable than the terms of purchase between Vendor and its other
customers for similar quantities of like Products and (ii) the Product Fee is
not in excess of the price charged to Vendor’s other customers for similar
quantities of like Products. If Vendor sells any product that is identical or
substantially similar either in appearance, functionality or quality to the
Products for less than the Product Fee charged to PetSmart, Vendor shall reduce
the Product Fee to match the lower price for so long as the lower price is
available and shall refund PetSmart the difference between the Product Fee and
the lower price it charged for such identical or similar products after Vendor
began charging the lower price.

 

8. TERMS OF PAYMENT. Vendor shall submit invoices to PetSmart as required in the
PetSmart Requirements. PetSmart will pay Vendor according to the terms set forth
in the P.O., which will be subject to discounts and other adjustments in
accordance with the PetSmart Requirements or the Commercial Terms of Purchase.
If the P.O. does not specify the due date for payment, the invoice shall be
payable within forty (40) days from the later of (i) the date the Products
ordered under the P.O. are delivered to destination set for in the P.O. (and if
no destination is set forth in the P.O., PetSmart distribution center or retail
store), or (ii) the date on which PetSmart receives a properly submitted invoice
from Vendor.

 

If PetSmart disputes any portion of an invoice, PetSmart will notify Vendor in
writing and if the Parties are not able to resolve the dispute within ninety
(90) days the dispute shall be resolved in accordance with Section 24 below.
Vendor must notify PetSmart of any invoice or payment disputes within thirty
(30) days of payment. If Vendor does not notify PetSmart of a dispute within
such thirty (30) days it shall have waived its right to dispute such invoice or
payment. Vendor's obligations to supply the Products shall not be affected by
any payment disputes. PetSmart shall be entitled to set off any amounts owed
from Vendor to PetSmart against any amounts owed from PetSmart to under this
Agreement or any other agreement between the Parties. Any payments owing from
Vendor to PetSmart that are not timely paid shall be subject to interest at a
rate of five percent (5.0%) A.P.R. (or, if lower, the maximum amount permitted
by law).

 

9. PRODUCT RECALL. PetSmart will have the sole right to negotiate and enter into
a settlement(s) with any governmental agency or official with respect to any
potential fine, penalty, issue, or liability related to a Non-Conforming Product
or any allegation that the Product fails to comply with Applicable Laws or
industry standards. Vendor may request that any Non-Conforming Products be
returned to Vendor for examination at Vendor's sole cost and expense. Such
return by PetSmart will not be deemed a waiver of any right or remedy that
PetSmart may have as a result of or in connection with such Non-Conforming
Products. Vendor shall not sell or otherwise dispose of the any such Non-
Conforming Products or parts and components without the written consent of
PetSmart.

 

Vendor shall immediately give PetSmart written notice of (i) all quality control
test results and data for any Product that do not satisfy the PetSmart
Requirements; (ii) any known or suspected deviation in standard manufacturing
processes that results in a Non-Conforming Product; (iii) any Product that fails
or is alleged to have failed to comply with any consumer product safety
requirement contained in the specifications, industry standards, or standards
promulgated by a governmental agency or Applicable Laws; or (iv) any defect,
issue or design regarding a Product that could create a risk of injury to an
individual or animal. If Vendor receives notice of a recall, harmful
ingredients, or defects in the Product, Vendor shall notify PetSmart
immediately.

 

Vendor shall promptly furnish to PetSmart all documentation, information and
data regarding the Product necessary or helpful to PetSmart, as determined in
PetSmart’s sole discretion, to aid PetSmart to comply with its legal obligations
or to mitigate any safety hazard posed by a Product.

 

If PetSmart is required or chooses, in its sole discretion, to recall, give
public notice of hazard or defect associated with, withdraw from its proposed
chain of resale, remove from its shelves, return to Vendor, or otherwise dispose
of or render unusable (a "Recall") any Product purchased from Vendor for any
reason, and whether or not such Product otherwise complies with the PetSmart
Requirements, Vendor will reimburse PetSmart for all amounts paid or incurred by
it in connection with such Recall within thirty (30) Business Days after receipt
of PetSmart's invoice.

 

In addition to any other right provided in this Agreement or by law, PetSmart
may, at its sole discretion, immediately cancel any or all P.O.s, suspend all
deliveries of Products, or terminate this Agreement if: (i) Vendor fails to
promptly begin remedying an alleged non-compliance, risk or defect of the types
referred to above; (ii) a governmental agency concludes that any Product fails
to comply with any consumer product safety laws, requirements, rules,
specifications, or standards in any jurisdiction where the Products are sold; or
(iii) Vendor fails to promptly and fully cooperate with PetSmart in the
investigation of any product safety hazard or Non-Conforming Product.

 

 

 



 4 

 

 

10. WARRANTIES AND REPRESENTATIONS. Vendor represents and warrants to PetSmart
that the Products, components, parts, designs, and/or concepts designed,
developed or manufactured by Vendor, its employees, agents, and any process for
the manufacturing of the Products, together with packaging, labeling,
documentation, transportation, and/or anything else furnished by Vendor, shall:
(i) be free from defects in design, workmanship, materials, and hazards to life,
animal, or property; (ii) be merchantable, suitable, and fit for their intended
purposes and conform to any warranty, description, or sample provided to
PetSmart; (iii) be in conformance with the PetSmart Requirements, and any data,
drawings, representations, specifications, and documentation relating to the
Product; (iv) do not violate, use or infringe any existing or pending
third-party intellectual property rights; (v) do not breach any agreement
between Vendor and any third-party; (vi) be supported by proper evidence and
documentation (which shall be supplied to PetSmart upon request), such as test
results, for any efficacy, performance or similar claims made on or about the
Product or its packaging or labeling; and (vii) be in compliance with Applicable
Laws.

 

In addition, Vendor represents and warrants that: (i) this Agreement has been
validly executed and delivered and constitutes a legal, valid, and binding
obligation enforceable against Vendor; (ii) the person executing the Agreement
on behalf of Vendor has the requisite capacity and authority to enter into this
Agreement; (iii) Vendor has the legal right to sell the Product; (iv) no consent
of any other person, political body, board of directors, or entity is necessary
for Vendor to enter into and fully perform this Agreement; (v) all information,
invoices, and documents provided to PetSmart by Vendor are true, complete, and
accurate; (vi) Vendor shall, upon request, promptly provide any and all records
and/or documentation, and provide other reasonable assistance as may be
necessary or desirable for purposes of PetSmart’s compliance with Applicable
Laws; (vii) Vendor shall perform its obligations under this Agreement in
compliance with all Applicable Laws; (viii) Vendor or its staff, employees,
agents, sub-contractors and/or representatives did not and will not offer,
solicit, accept or provide any commissions, payments, gifts, advantages,
kickbacks, lavish or extensive entertainment or other things of value, directly
or indirectly, to any employees, members of any employee’s family, or any agent
of PetSmart or any governmental authorities where such payments would constitute
a bribe or any illegal payment under Applicable Laws or the PetSmart
Requirements; (ix) Vendor will cooperate with PetSmart in any and all
governmental agency or department inquiries or investigations related to the
Product, or third-party litigation related to the Product; (x) Vendor shall
ensure that all personnel hired and working for Vendor on this Agreement are
authorized to work in the United States; and (xi) if the Products bear any
third-party Intellectual Property Vendor hereby grants and sublicenses to
PetSmart all rights necessary for PetSmart to distribute, market, advertise and
sell the Products at retail.

 

The foregoing warranties are in addition to all warranties implied by law and
shall survive delivery, inspection, acceptance, and payment. All warranties will
survive delivery of the Product and will not be deemed waived, terminated, or
merged by PetSmart upon acceptance of or payment for the Product. Vendor is not
relying on any warranties, representations, assurances, or inducements that are
not expressly set forth in this Agreement (and PetSmart hereby expressly
disclaims the same).

 

“Applicable Laws” means all United States, state, Canadian, international,
provincial, and local laws, enactments, orders, ordinances, directives, rules,
regulations and regulatory requirements, including without limitation those
listed below and/or relating to: (i) the manufacture, packing, packaging,
marking, storage, handling and delivery of the Product; (ii) testing
specifications for the Products or warnings with respect to the Product, its
labeling, or its contents; (ii) product safety, environment protection, human
health, labor, industry, disposal, restriction and sale of the Product; (iii)
the handling, storage, data privacy and security of personal information; (iv)
advertising claims substantiation; (iv) country of origin, import and export
laws; and (v) including without limitation, the Foreign Corrupt Practices Act,
the Bribery Act 2010, Anti-Unfair Competition Law of PRC, the Criminal Law of
PRC, the Prevention of Bribery Ordinance (POBO) of Hong Kong, the Federal Trade
Commission Act, the Robinson-Patman Act, the Hazardous Substances Act, the Food,
Drug, and Cosmetic Act, The Food Safety Modernization Act, the Consumer Products
Safety Act, the Fair Packaging and Labeling Act, the Toxic Substances Control
Act, the Fair Labor Standards Act, the Flammable Fabrics Act, the Fur Products
Labeling Act, the Textile Fiber Labeling Act, the United States Department of
Transportation regulations, the Insecticide, Fungicide and Rodenticide Act, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the California Safe
Drinking Water and Toxic Enforcement Act of 1986 (commonly referred to as
Proposition 65), the Canada Stuffed Article Act, the United States Environmental
Protection Agency regulations, the California Air Resources Board (CARB)
regulations and measures, and OSHA regulations.

 

 

 

 



 5 

 

 

To the extent Vendor provides any equipment or fixtures in connection with the
Products (“Vendor Equipment”) or to the extent Vendor's delivery, stocking,
maintenance, promotion or removal of the Products require Vendor to enter an of
PetSmart's premises, the following additional terms and provisions shall apply:
(i) Vendor agrees that the warranties set forth herein apply to all Vendor
Equipment and related Services and the same will be provided in a good and
workmanlike manner; (ii) Vendor shall, at its expense, obtain all licenses and
permits and shall pay all inspection fees necessary in connection with the
maintenance or installation of Vendor Equipment and performance of any related
Services; (iii) Vendor agrees that the indemnification and defense provisions
set forth in this Agreement shall apply to any claim that any person or entity
may make against PetSmart or any of its subsidiaries or affiliates arising out
of or otherwise relating to the Vendor Equipment or related Services; (iv) the
insurance required to be obtained and maintained by Vendor under this Agreement
shall provide coverage with respect to the Vendor Equipment and related
Services; and (v) PetSmart has no obligation to maintain any Vendor Equipment or
to provide notice to Vendor of any failure of or damage to any Vendor Equipment.

 

11. AUDIT RIGHT. PetSmart shall have the right to inspect and audit the
manufacture, quality, transport, handling, and storage of Products both before
and after shipment. PetSmart and/or its agents or representatives may enter
Vendor's premises, factories or facilities during Vendor's customary business
hours to inspect, audit and test any Products, Vendor's processes, and any
materials, components, or work-in-progress to be used in the manufacture of any
Products, whether such entrance is announced or unannounced. Vendor shall
co-operate with, and provide reasonable assistance to PetSmart or its authorized
representative(s) in the conduct of any such audit and ensure that such persons
shall have access to the premises at which the Products are being manufactured.

 

12. INTELLECTUAL PROPERTY. “Intellectual Property” means any patents, utility
models, rights to inventions, copyright and neighboring and related rights,
trademarks, service marks, business names and domain names, rights in get- up
and trade dress, unique or distinctive elements of the Product or Product
designs, goodwill and the right to sue for passing off or unfair competition,
rights in designs, database rights, rights to use, and protect the
confidentiality of, Confidential Information, and all other intellectual
property rights, in each case whether registered or unregistered and including
all applications and rights to apply for and be granted, renewals or extensions
of, and rights to claim priority from, such rights and all similar or equivalent
rights or forms of protection which subsist or will subsist now or in the future
in any part of the world. If the Products bear any Intellectual Property that
are owned or authorized by PetSmart, Vendor shall (a) only affix the
Intellectual Property to the Products strictly in accordance with PetSmart’s
instructions, (b) not alter the Intellectual Property in any way whatsoever, (c)
not affix the Intellectual Property or similar marks to any other products made
by Vendor, and (d) not use any Intellectual Property in any manner or in
connection with any products or the publication of any materials (including in
connection with any third-party's products, trade mark, trade name, symbol or
copyright material) other than in accordance with this Agreement and the
PetSmart Requirements. PetSmart shall at all times own and have exclusive right,
title and interest in and to all of its Confidential Information and
Intellectual Property, and PetSmart shall retain the exclusive right to license,
sell, transfer and otherwise use and dispose of the same.

 

Vendor shall not (a) acquire any interest or claim in any of PetSmart’s
Intellectual Property on account of or related to this Agreement or the
manufacture of the Products, or (b) apply for any patent or other Intellectual
Property rights right therefore. Vendor hereby acknowledges that the ownership
of all Intellectual Property is and shall at all times remain PetSmart’s sole
property, and that any use thereof or goodwill associated thereto in relation to
the Products shall inure to the exclusive benefit of PetSmart and its
affiliates, and that nothing in this Agreement will confer on Vendor any right,
title or interest in, to or under any of PetSmart’s Intellectual Property.
Vendor, its employees and agents shall not contest or assist a third-party in
contesting the validity of PetSmart's Intellectual Property worldwide. In the
event Vendor at any time obtains or claims any rights in or to the Intellectual
Property, Vendor shall promptly notify PetSmart of such event and immediately
transfer such rights to PetSmart or its affiliates, as directed by PetSmart, and
provide all required assistance and documentation related to such transfer. For
such purposes, Vendor hereby appoints PetSmart as its attorney-in-fact for the
transfer of such rights.

 

Vendor agrees that any new invention, enhancement, specification, drawing,
formula, improvement, or other data or information of a secret, proprietary, or
confidential nature that is developed or acquired by Vendor or any of its
employees or agents in connection with the manufacture of any Products bearing a
PetSmart Intellectual Property or utilizing and PetSmart Intellectual Property
shall be fully and immediately disclosed, and shall belong exclusively to
PetSmart. The Parties acknowledge that all work performed by Vendor for PetSmart
or any affiliate related to such Products shall be deemed a “work made for
hire.” Vendor hereby assigns to PetSmart any right, title, and interest in and
to all creations and Inventions that Vendor may have without additional
consideration. Vendor agrees to execute and deliver any documents and do all
other things (including the giving of testimony) requested by PetSmart in order
to vest more fully in PetSmart or any affiliate all ownership rights in the
creations and inventions (including obtaining patent, copyright or trademark
protection therefore in the United States and/or foreign countries).

 

 

 



 6 

 

 

13. INSURANCE. During the Term and for a period of five (5) years afterwards,
Vendor shall maintain in force the following insurance policies with reputable
insurance companies authorized by law to conduct business in the United States
and Canada with the financial rating of at least A-VII status, as rated in the
most recent edition of Best's Insurance Reports: (i) a commercial general
liability insurance policy with full limits, achieved either by primary or
excess/umbrella insurance, for bodily injury and property damage for not less
than Two Million Dollars ($2,000,000.00 USD) per occurrence, with an aggregate
limit of Four Million Dollars ($4,000,000.00 USD), such policies to include
products liability and contractual liability; (ii) automobile liability
insurance policy with limits not less than Three Million Dollars ($3,000,000.00
USD) combined single limit; (iii) workers’ compensation in compliance with local
legislation and employer’s liability with a One Million Dollars ($1,000,000.00
USD) limit per, and (iv) if services are provided under the P.O. or in
connection with Products sold under a P.O., a professional liability or errors
and omissions policy with limits not less than Two Million Dollars ($2,000,000
USD) per occurrence and Five Million Dollars ($5,000,000 USD) aggregate;
provided, however, PetSmart retains the right to require Vendor to provide
increased levels of commercial general liability insurance if it provides
certain types of Products, such as Products with electronic components, glass,
etc.

 

Vendor’s insurance policies shall name “PetSmart Home Office, Inc.,” and
“PetSmart, Inc.” (including their parents, subsidiaries, affiliates, officers,
directors, employees, agents, and other representatives) as additional insureds.
Vendor’s insurance policy must also include: (i) separation of insureds
(otherwise known as a cross-liability clause); (ii) a waiver of subrogation in
the favor of PetSmart, Inc., and PetSmart Home Office, Inc. (including their
parents, subsidiaries, affiliates, officers, directors, employees, agents, and
other representatives); and (iii) for general liability policy, cover for
PetSmart’s property that is in the care, custody or control of Vendor.

 

Vendor shall: (i) not do anything to invalidate any insurance policy or to
prejudice PetSmart's entitlement under it; and (ii) notify PetSmart if any
policy is (or will be) cancelled or its terms are (or will be) subject to any
material change. On taking out and on renewing each policy, Vendor shall
promptly send a copy of the receipt reflecting payment of the premium to
PetSmart. On PetSmart's written request, Vendor shall, within ten (10) days of
said request, provide PetSmart with copies of the insurance policy certificates
and details of the cover provided, in a form and manner acceptable to PetSmart.
Vendor's liabilities under this Agreement shall not be deemed to be released or
limited by Vendor taking out the insurance policies referred to in this Section
13.

 

14. INDEMNITY. Vendor shall defend, indemnify and hold PetSmart (including its
parents, subsidiaries, affiliates, officers, directors, employees, agents, and
other representatives) harmless from and against any and all liabilities, costs,
expenses, damages and losses (including, without limitation, any direct,
indirect, special, or consequential losses, loss of reputation and all interest,
penalties and legal and other professional costs and expenses, including,
without limitation, the cost of internal resources) suffered or incurred by
PetSmart arising out of or in connection with: (i) any breach by Vendor of any
representations or warranties contained in this Agreement; (ii) any actual or
alleged defect in any Product (latent or patent) including without limitation
Non-Conforming Products; (iii) breach of any PetSmart Requirement, or any
provision of this Agreement; (iv) violation of any Applicable Laws (including
costs, additional expenses, customs duties, or assessments, fines, citations,
penalties, or Vendor's failure to comply with any request by PetSmart for any
import or export documentation); (v) any claim made against PetSmart for actual
or alleged infringement of a third-party's Intellectual Property rights arising
out of, or in connection with, the manufacturing, supply, sale or use of the
Products; (vi) any claim made against PetSmart by a third-party arising out of,
or in connection with, the manufacturing, sale or supply of the Products, to the
extent that such claim arises out of the breach, negligent performance or
failure or delay in performance of this Agreement by Vendor, its employees,
agents or subcontractors; and (vii) any claim made against PetSmart by a
third-party for death, personal injury or damage to property arising out of, or
in connection with the Products.

 

15. LIMITATION OF LIABILITY. Nothing in this Agreement shall limit or exclude
Vendor’s liability for: (i) death or personal injury resulting from negligence;
(ii) fraud or fraudulent misrepresentation; (iii) breach of any express or
implied terms of this Agreement; (iv) its indemnification obligations under this
Agreement; or (v) the willful default or willful misconduct of Vendor, its
employees, agents or Sub-Contractors. PetSmart shall not be liable to Vendor,
whether in contract, tort (including negligence) or restitution, or for breach
of statutory duty or misrepresentation, or otherwise, for any: (i) loss of
profit; (ii) loss of business; or (iii) indirect, special, punitive, or
consequential damages suffered by Vendor that arises under or in connection with
this Agreement, and PetSmart's total liability arising under or in connection
with this Agreement shall be limited to the amount of an unpaid invoice in the
case of payment disputes, and to amounts covered by PetSmart’s insurance in all
other matters.

 

 

 

 



 7 

 

 

16. CONFIDENTIALITY AND DATA PROTECTION. Vendor agrees that it shall not at any
time during the Term and for a period of five (5) years thereafter disclose to
any person any confidential information not known or available to the public,
concerning the business, affairs, customer, clients or vendors of PetSmart,
including information relating to the operations, processes, plans, pricing,
product information, know-how, designs, trade secrets, Intellectual Property,
software, market opportunities, customers, P.O.s, and the PetSmart Requirements
(the “Confidential Information”), except as permitted by this Section 16.
Confidential Information does not include: (i) publicly available information or
materials (obtained through no wrongful act of the receiving Party), (ii)
information already known or independently developed by the receiving Party, or
(iii) information received by receiving Party from a third party who was free to
disclose it.

 

Each Party may disclose the other Party's Confidential Information (i) to its
employees, officers, agents, consultants or subcontractors ("Representatives")
who need to know such information for the purposes of carrying out the Party's
obligations under this Agreement, provided that the disclosing Party takes all
reasonable steps to ensure that its Representatives comply with the
confidentiality obligations contained herein, and the disclosing Party shall be
responsible for its Representatives' compliance with the confidentiality
obligations set out in this section, and (ii) as may be required by law, a court
of competent jurisdiction or any governmental or regulatory authority or by a
recognized stock exchange having authority over it or a substantial part of its
assets.

 

Vendor shall establish and maintain data security procedures and other
safeguards against the destruction, corruption, loss or alteration of PetSmart’s
Confidential Information, and to prevent access, intrusion, alteration or other
interference by any unauthorized third parties of the same, that are no less
rigorous than (i) those maintained by Vendor for its own information or the
information of its customers of a similar nature, or, if more rigorous, and (ii)
accepted industry practices, and that are in compliance with all Applicable
Laws. If PetSmart, in its sole discretion, requests or requires Vendor to access
any electronic database or online portal system owned and/or operated by
PetSmart, Vendor hereby agrees it shall submit to, and successfully complete
PetSmart’s screening and/or testing requirements regarding the protection of
online or electronic data.

 

17. CUSTOMS-TRADE PARTNERSHIP AGAINST TERRORISM. Vendor acknowledges that United
States Customs and Border Protection has established an initiative called the
Customs Trade Partnership Against Terrorism (C-TPAT), and PetSmart participates
in C-TPAT. Vendor hereby agrees to use its best efforts to support PetSmart's
support of C-TPAT, and agrees to (i) fully comply with any reasonable request of
PetSmart to ensure that all Products sold to PetSmart are as safe from
terroristic acts as possible; (ii) comply with all United States Customs and
Border Protection Agency security recommendations; (iii) use commercially
reasonable efforts to become a certified and validated member of C-TPAT, if
available to Vendor; (iv) immediately notify PetSmart if Vendor becomes
suspicious or aware of any attempt, potential attempt, or commission of any act
of terrorism with respect to the Products; and (v) promptly notify PetSmart of
any breach or suspected breach in the security and safeguard of the Products
while within Vendor's custody or control, or in the event it otherwise has
information regarding any suspected or known breach of security pertaining to
the Products. Further, upon request of PetSmart, Vendor will promptly provide
written certification that it is compliant with C-TPAT. If Vendor at any time
becomes aware that it is not compliant with C-TPAT, it will immediately notify
PetSmart.

 

If Vendor will be physically present at any of PetSmart's facility or has access
to PetSmart's systems, it will conduct a background check on each such employee
or subcontractor that includes a criminal background check covering the past
seven (7) years for all locations in which the individual has resided (both at
the state/provincial and country/federal level), job history and employment
verification. Vendor will only place or allow access to those individuals who
have no criminal convictions and whose background checks otherwise comport with
information provided by the individual.

 

Vendor warrants and represents, on behalf of itself and its affiliates, that it
is not acting, directly or indirectly, for or on behalf of any individual or
entity that: (i) appears on the Specially Designated Nationals and Blocked
Person List, as maintained by the Office of Foreign Assets Control (OFAC) of the
US Department of the Treasury, or (ii) is otherwise subject to OFAC sanctions.

 

 

 

 



 8 

 

 

18. TERM AND TERMINATION. This Agreement shall commence on the Effective Date
and continue for a period of one (1) year thereafter (the “Initial Term”) and
will automatically renew for successive one (1) year periods (each a “Renewal
Term”) unless a Party provides at least ninety (90) days notice prior to the end
of the Initial Term or Renewal Term of its desire to terminate this Agreement.
The Initial Term and Renewal are referred to as the “Term.” Without affecting
any other right or remedy available to it, PetSmart may terminate this Agreement
and any P.O. for undelivered Products (whether manufactured or not) with
immediate effect by giving written notice to Vendor if:

 

a.Vendor commits a material breach of any term of this Agreement or the PetSmart
Requirements, including without limitation the misuse of PetSmart’s Intellectual
Property;

b.Vendor commits a non-material breach of this Agreement or the PetSmart
Requirements that is not capable of being remedied or, if such breach is capable
of being remedied, fails to remedy the breach within a period of thirty (30)
days after being notified in writing of it existence;

c.Vendor repeatedly breaches any of the terms of this Agreement or the PetSmart
Requirements;

d.Vendor suspends, or threatens to suspend, payment of its debts or is unable to
pay its debts as they fall due or admits inability to pay its debts or is deemed
unable to pay its debts;

e.Vendor ceases or threatens to cease to carry on business, enters into
administration or liquidation, or files for winding up or bankruptcy; or

f.any Force Majeure Event prevents Vendor from performing its obligations under
this Agreement for any continuous period of ninety (90) days.

 

Upon termination or expiry of this Agreement, each Party shall promptly: (i)
return to the other Party all equipment, materials and property belonging to the
other Party; (ii) return to the other Party all documents and materials (and any
copies) containing the other Party's Confidential Information; and (iii) on
request, certify in writing to the other Party that it has complied with the
requirements of this Section. Upon termination of this Agreement, PetSmart shall
have the right in its sole discretion to terminate any P.O. or portion thereof
that has not been delivered to PetSmart or its designated representative set
forth in the applicable P.O., regardless of the production status of such
Products and whether Vendor procured materials for the manufacture of such
Products. The terms and conditions of this Agreement shall continue in full
force and effect until all P.O.s have been fulfilled by Vendor or cancelled by
PetSmart. Vendor shall, in good faith, undertake reasonable measures to mitigate
the costs of termination. Vendor shall provide such assistance to PetSmart as
PetSmart may reasonably request in writing in connection with the transition of
production of the Products and related matters.

 

Notwithstanding the termination or expiration of this Agreement, certain
sections are intended to survive termination and expiration, including without
limitation the following sections, and remain in full force and effect until
barred by Applicable Law: Section 9 (Product Recall), 10 (Warranties and
Representations), Section 11 (Audit Rights), Section 12 (Intellectual Property),
Section 13 (Insurance), Section 14 (Indemnity), Section 15 (Limitation of
Liability), Section 16 (Confidentiality and Data Protection), Section 18 (Term
and Termination), Section 23 (Governing Law and Venue), and Section 24 (Dispute
Resolution).

 

Termination of this Agreement shall not affect any rights, remedies, obligations
or liabilities of the Parties that have accrued up to the date of termination or
expiry, including the right to claim damages in respect of any breach of the
Agreement which existed at or before the date of termination.

 

19. NO AGENCY. The Parties are independent contractors, and nothing in this
Agreement (nor the performance of any of the provisions hereof) will create any
partnership, joint venture, agency, franchise, sales representative, or
employment relationship between them. Neither Party is the agent or legal
representative of the other and neither Party will have the power to obligate or
bind the other Party. Personnel supplied by each Party will work exclusively for
that Party, and will not, for any purpose, be considered employees or agents of
the other Party. Each Party assumes full responsibility for the acts of
personnel supplied by it while performing services hereunder and is solely
responsible for their supervision, direction and control, compensation,
benefits, and taxes. Vendor agrees to conduct itself in a manner that shall
support and positively enhance PetSmart's goodwill, image, reputation, and
contribute to a positive impact overall in the specialty pet retail market.

 

 

 



 9 

 

 

20. FORCE MAJEURE. For purpose of this Agreement, a "Force Majeure Event" means
any circumstance not within a Party's reasonable control including, without
limitation: (i) acts of God, such as flood, drought, earthquake or other natural
disaster; (ii) terrorist attack, civil war, war, armed conflict, imposition of
sanctions, or embargo; and (iii) strikes or lockouts (other than those involving
the employees of the Party affected by such event, or its agents, subcontractors
or employees). If a Party is prevented from or delayed in performing any of its
obligations under this Agreement due to a Force Majeure Event ("Affected
Party"), the Affected Party shall, as soon as reasonably practicable after the
start of the Force Majeure Event but no later than five (5) Business Days from
its start, notify the other Party in writing of the Force Majeure Event, the
date on which it started, its likely or potential duration, and the effect of
the Force Majeure Event on its ability to perform any of its obligations under
the Agreement. The Affected Party shall use all reasonable endeavors to mitigate
the effect of the Force Majeure Event.

 

21. WAIVER. A waiver of any right or remedy under this Agreement or by law is
only effective if given in writing and shall not be deemed a waiver of any
subsequent breach or default. A failure or delay by a Party to exercise any
right or remedy provided under this Agreement or by law shall not constitute a
waiver of that or any other right or remedy, nor shall it prevent or restrict
any further exercise of that or any other right or remedy. No single or partial
exercise of any right or remedy provided under this Agreement or by law shall
prevent or restrict the further exercise of that or any other right or remedy.

 

22. NOTICES. Any notice or request given under this Agreement shall be in
writing addressed to the other Party at (i) for Vendor, at the address listed on
the first page of this Agreement and (ii) for PetSmart Attn: General Counsel,
19601 N. 27th Avenue, Phoenix, Arizona U.S.A. 85027. Any notice shall be deemed
to have been received (i) if sent by certified or registered mail, postage
prepaid, return receipt requested, the fifth (5th) business day after posting;
(ii) if sent by a major US or international document courier, the second (2nd)
business day after posting or at the delivery time recorded by the courier
service, whichever is later; or (iii) if sent by electronic mail or by a
facsimile machine, the next business day after receipt of confirmation following
transmission.

 

23. GOVERNING LAW AND VENUE. This Agreement will be governed and construed in
accordance with the laws of the State of Arizona as such laws apply to contracts
between Arizona residents performed entirely within Arizona without giving
effect to principles of conflicts of laws. Vendor hereby agrees that any action
or proceeding arising out of or related to this Agreement shall be brought
solely in a court of competent jurisdiction in Maricopa County, State of
Arizona. Vendor hereby irrevocably consents to the jurisdiction of any such
court in Marciopa County, State of Arizona. The Parties hereby specifically
exclude the application of the United Nations Convention on Contracts for the
International Sale.

 

24. DISPUTE RESOLUTION. PetSmart and Vendor shall work together to amicably
resolve any dispute, controversy or claim, whether based on contract, tort or
otherwise, arising out of or relating to this Agreement or the relationship of
the Parties, including without limitation, any dispute as to the existence,
validity, construction, interpretation, negotiation, performance, breach,
termination or enforceability of this Agreement (each a ''Dispute"). If the
Parties cannot agree to a resolution to the Dispute within thirty (30) days
after one Party notifies the other Party of the Dispute, it shall be settled
through final and binding arbitration to be conducted in Phoenix, Arizona (USA)
in accordance with the rules of the American Arbitration Association. The
arbitration shall be conducted and finally settled by three arbitrators, with
each Party selecting one arbitrator and the two arbitrators selected by the
Parties selecting a third arbitrator. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction over the matter or
the Parties. All costs, attorney and other professional fees, and expenses
relating to the arbitration will be allocated among the Parties in accordance
with the determination made by the arbitrator.

 

Nothing in this Section prevents either Party from seeking preliminary or
interim injunctive relief or measures from any court of competent jurisdiction,
and any such request will not be incompatible with the agreement to arbitrate
under this Section or a waiver of the right to arbitrate. The arbitral tribunal
will have the authority and power to grant interim measures, including
injunctive relief, whether in the form of an award or in another form. In
addition to the rights and remedies provided in this Agreement, each Party has
all of the rights and remedies available to it under the Uniform Commercial Code
as adopted in the State of Arizona. The exercise of any right or remedy provided
for in this Agreement will be without prejudice to the right of PetSmart to
exercise any other right or remedy provided in this Agreement or at law or in
equity.

 

 

 



 10 

 

 

25. OTHER MATTERS. This Agreement constitutes the entire agreement between the
Parties in relation to its subject matter. It replaces and extinguishes all
prior agreements, draft agreements, arrangements, collateral warranties,
statements, assurances, representations and undertakings of any nature made by
or on behalf of the Parties, whether oral or written, in relation to the subject
matter hereof. No variation or amendment of this Agreement shall be effective
unless it is in writing and signed by both Parties. Except as expressly provided
in this Agreement, a person who is not a party to this Agreement shall not have
any rights to enforce any term of this Agreement. This Agreement may be executed
in any number of counterparts, each of which when executed and delivered shall
constitute a duplicate original, but all the counterparts shall together
constitute the one agreement. Vendor shall not assign or transfer any of its
rights or obligations under this Agreement without the prior written consent of
PetSmart. PetSmart may assign or transfer any or all of its rights and
obligations under this Agreement to any of its affiliates.

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable, it shall be deemed modified to the minimum extent necessary to
make it valid, legal and enforceable. If such modification is not possible, the
relevant provision or part-provision shall be deemed deleted. Any modification
to or deletion of a provision or part-provision under this section shall not
affect the validity and enforceability of the rest of this Agreement. At its own
expense, each Party shall, and shall use all reasonable endeavors to procure
that any necessary third-party shall, promptly execute and deliver such
documents and perform such acts as may reasonably be required for the purpose of
giving full effect to this Agreement. If required by Applicable Law or requested
by PetSmart, Vendor shall complete and submit to PetSmart IRS form W-9 (or other
IRS forms that may be required from time to time).

 

IN WITNESS WHEREOF, the Parties have executed this Agreement through their duly
authorized representatives as of the date stated at the beginning of it:

 

PetSmart Home Office, Inc.   Vendor’s Legal Name: Oculus Innovative Science,
Inc.       By: _____________________________   By: /s/ Dan
McFadden                                  Its: _____________________________  
Its: VP of Animal Wellness Print Name: ______________________   Print Name: Dan
McFadden Date: ___________________________   Date: Nov. 4, 2016          
Address: 1129 N. McDowell Blvd.     Petaluma, CA 94954      



 

 

 

 

 

 



 11 

 

 

EXHIBIT A

PETSMART STANDARDS

 

PetSmart Supplier Code of Conduct

 

PetSmart Summary Supplier Code of Conduct

 

PetSmart Vendor Performance Standards

 

PetSmart Product Integrity Manual

 

PetSmart Restricted Substances List

 

PetSmart Social Responsibility Manual

 

PetSmart Defect Classification List

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

EXHIBIT B

P.O. TERMS AND CONDITIONS

 

1. Definitions. “Agreement” means a written agreement, if any, signed by
PetSmart and Vendor regarding the purchase of Products. “Business Terms” means
the Agreement and the PO, collectively and individually, as the context
requires. “PetSmart” means PetSmart, Inc. or its affiliates or wholly owned
subsidiaries. “PetSmart Documents” means the Business Terms and any related
policies or documentation that PetSmart provides Vendor from time to time or
that is available to Vendor on PetSmart’s website. “PO” means a purchase order
for Products, which includes these Terms and Conditions for Purchase Orders and
any schedules attached to such PO. “Product(s)” means the goods or services,
collectively and individually, as the context requires, provided by Vendor under
a PO, together with related packaging, labeling, documentation, transportation
and anything else furnished by Vendor with respect to such goods, and any and
all deliverables provided by Vendor under a PO with respect to such services.
“Vendor” means the person or entity to which the PO has been issued, and its
related entities, affiliates, agents, representatives and subcontractors.

 

2. Agreement for Purchase of Products. All purchases of Products by PetSmart
will be governed by the Business Terms. In the event of a conflict between the
PO and an Agreement, the Agreement will control. (For clarity, if the PO does
not conflict with the Agreement but does contain additional or more specific
terms or provisions than the Agreement, such additional or more specific terms
and provisions will continue to apply to Vendor.) If the parties have not
executed an Agreement, the PO will control. The Business Terms constitute the
complete and final written agreement between PetSmart and Vendor with respect to
the Products and supersede all other agreements and understandings between the
parties regarding the Products. No waiver, modification, or amendment of the
Business Terms will be valid unless in writing and signed by authorized
representatives of both parties, subject to Section 9. All terms of any purchase
order or similar document provided by Vendor, including, but not limited to, any
pre- printed terms thereon or any terms that appear on or are accessible through
Vendor’s websites or apps, that are inconsistent, add to, or conflict with the
Business Terms, will be null and void and of no legal force or effect. In
addition, neither acceptance by nor delivery to PetSmart of all or part of the
Products ordered, nor payment therefor, will constitute acceptance by PetSmart
of any such different or additional terms and conditions that may be contained
in Vendor’s acknowledgment, acceptance, confirmation, invoice, or other writing,
regardless of whether Vendor's acceptance of the PO is conditioned upon
PetSmart's assent to such terms and conditions. Any written indication of
acceptance of the Business Terms, commencement of any work or the performance or
shipment of conforming or non-conforming Products under a PO will constitute
acceptance by Vendor of the PO and all the Business Terms.

 

3. No Purchase Requirement. Except as may be set forth in the description of
Products purchased on the PO, PetSmart does not commit or guaranty the purchase
of any Products from Vendor, including any minimum quantity or volume.

 

4. Delivery and Force Majeure; Inspection; Title and Risk of Loss. Vendor will
deliver the Product in accordance with the PetSmart Documents. For Products for
which PetSmart is the importer of record, (i) risk of loss shall pass from
Vendor to PetSmart F.O.B. vessel port of export, and (ii) title to the Products
shall pass from Vendor to PetSmart upon customs clearance of the Products at the
port of entry in the country of final destination (“Customs Clearance”). For
Product for which PetSmart is not the importer of record, title and risk of loss
shall transfer to PetSmart Delivered Duty Paid (D.D.P. - Incoterms 2010) to a
destination specified in the P.O. and, if the destination is not specified in
the P.O., such destination shall be deemed to be the PetSmart distribution
centre or retail store where such Products are to be delivered. Notwithstanding
the foregoing, PetSmart may at its own option take delivery of all or any part
of the Products at Vendor’s facility. Time of delivery or performance is of the
essence, and PetSmart’s stated delivery or performance date cannot be extended
for any reason, including delays in manufacture or shipment that Vendor cannot
control. Vendor will not, however, be liable for any non-performance or delay in
performance caused solely by a strike, lockout, riot, war, insurrection, act of
God or public enemy, if Vendor immediately notifies PetSmart of the event and
gives PetSmart a detailed description of the non-performance or delay that will
be caused by such event. PetSmart will then have the right to terminate the
Business Terms, without liability to Vendor. PetSmart will have the right to
inspect the Product upon receipt, notwithstanding any payments or acceptance of
previously shipped Products, and will, within a reasonable time, notify Vendor
of any claim relating to condition, quality, shortages, non-conformance or grade
of the Product. PetSmart’s inspection or failure to inspect the Product will not
relieve Vendor of any claim related thereto. Unless otherwise agreed in writing,
title and risk of loss of all Products will pass to PetSmart only upon delivery
to the specified destination. Vendor will reimburse PetSmart for any costs,
damage or expense incurred by PetSmart arising or relating from the sale by
PetSmart of any Product that does not conform to Vendor’s warranties and the
PetSmart Documents.

 

 

 

 



 13 

 

 

5. Price and Payments. Unless otherwise expressly stated in the Business Terms,
the price specified in the PO includes (i) all taxes and duties of any kind that
Vendor is required to pay with respect to the Products (including applicable
customs duties), and (ii) all charges for packaging, transportation, storage and
insurance. Vendor will submit an invoice to PetSmart for Products delivered to
PetSmart upon delivery or otherwise in accordance with the PetSmart Documents.
Such invoice will reference the applicable PO. Vendor warrants that the prices
set forth in the PO are not higher than the lowest prices charged by Vendor to
any other customer for the Products. Except as provided in an applicable PO,
PetSmart will not be required to pay any late charge, interest, finance charge
or similar charge. PetSmart's payment of the purchase price does not indicate
its acceptance of the Products. Unless otherwise agreed to in writing by
PetSmart payment terms, including discount periods, will be 40 days from the
latest of (i) the scheduled date for delivery or performance; (ii) the actual
date of performance or delivery of conforming Products; and (iii) the date of
Vendor's invoice. Vendor waives all invoices not delivered to PetSmart within
180 days of such date. Unless the P.O. specifies otherwise, a damage allowance
(deduction) of two percent (2.0%) for Products classified by PetSmart as
“hard-goods,” two and one-half percent (2.5%) for Products classified by
PetSmart as “specialty,” and one and one-half percent (1.5%) for Products
classified by PetSmart as “Consumables” shall be applied to each P.O.

 

6. Excess, Installment, and Early Deliveries. If Vendor delivers more Products
than PetSmart ordered, then, unless PetSmart agrees otherwise in writing,
PetSmart will not have to pay for the excess. Unless PetSmart agrees otherwise
in writing, Vendor will deliver all of the Products in a single delivery and not
in installments. PetSmart's acceptance of a delivery containing less than the
required quantity of Products will not relieve Vendor of its obligation to
deliver the balance of the ordered Products at the price and on the other terms
specified in the PO. If Vendor delivers the Products before the scheduled
delivery date, PetSmart may, at Vendor’s expense and risk, either store them or
return them to Vendor. PetSmart’s acceptance of an early delivery will not
change the payment terms.

 

7. Representations and Warranties about Vendor. Vendor represents and warrants
to PetSmart that (i) Vendor has all necessary experience, personnel,
qualifications, expertise, authority, licenses and permits to enable it to
perform its obligations under the Business Terms, (ii) the Business Terms are
the valid and binding obligations of Vendor, enforceable against Vendor in
accordance with their terms, (iii) Vendor is a solvent, going concern, and (iv)
Vendor has not offered or given, will not offer or give, and will not solicit or
accept, any gratuity or thing of value to or from any PetSmart employee, agent
or representative.

 

8. Representations and Warranties about the Products. Vendor represents and
warrants that the Products will: (a) comply with all applicable federal, state,
provincial and local laws, rules and regulations or judicial or administrative
orders, judgments or decrees governing the Products, including without
limitation, their manufacture, packaging, pricing, labeling, sale, use,
transportation, importation or exportation, including, without limitation,
California’s Proposition 65 and other similar laws, rules, regulations,
standards, orders and directives, and the Fair Labor Standards Act of 1938 and
the Occupational Safety and Health Act of 1970, as amended; (b) be free from
defects in design, workmanship, materials and hazards to life, animal or
property; (c) conform to any warranty, description, sample, data, drawing,
representation, specification or documentation provided to PetSmart or set forth
in the PetSmart Documents; (d) be suitable and fit for their intended purpose;
(e) not infringe or encroach upon any other party’s personal, contractual or
property rights, including without limitation, patents, trademarks, trade names,
copyrights, rights of privacy, trade secrets and/or other intellectual property
rights. Further, Vendor represents and warrants that it is not subject to or
bound by any agreement that will or may be violated by the provision of the
Products as provided in the applicable PO. In addition to the representations
and warranties herein, Vendor assigns to PetSmart any manufacturer’s indemnities
and warranties (both express and implied). Upon PetSmart’s request, Vendor will
give PetSmart certificates of compliance with applicable laws, rules,
regulations, standards, orders or directives. Vendor’s warranties extend to
future performance under a PO with respect to the Products and will survive
inspection, tests, acceptance, and payment. Vendor will adhere to PetSmart’s
Supplier Code of Conduct in connection with Product delivery or performance
under a PO, which Supplier Code of Conduct is available at
www.petsmart.com/compliance.

 

9. Changes. Notwithstanding Section 2 herein, PetSmart may at any time, by
written notice to Vendor, change the PO as to (i) designs or drawings of, or
specifications for, the Products, (ii) time or place of delivery or performance,
(iii) method of packing or shipment, or (iv) the quantity or extent of the
Products. If this causes a change in Vendor's cost or time of performance,
PetSmart will consider an equitable adjustment in the price or time for delivery
or performance, or both, if Vendor gives PetSmart a written request justifying
an adjustment within 20 days after PetSmart notifies Vendor of the change. If an
adjustment is not agreed upon, PetSmart may withdraw the change to the PO or
Vendor may decline to provide the Products subject to the change.

 

 

 



 14 

 

 

10. PetSmart’s Rights. Without limiting other rights and remedies available to
it, PetSmart may, at its option, (i) return nonconforming Products to Vendor, at
Vendor’s risk and expense, and require Vendor either to give PetSmart full
credit against the price, or promptly to repair or replace the Products at
Vendor's risk and expense; (ii) retain the Products and set off losses against
any amount due Vendor; or (iii) repair or replace the Products and charge Vendor
with the expense. In addition to PetSmart's rights set out in the Business
Terms, PetSmart has all of the other rights and remedies that the law gives to
buyers, including the right to recover incidental and consequential damages
resulting from any breach by Vendor. PetSmart will not lose any right just
because it does not exercise it. PetSmart will have the full statutory period of
limitations to bring any action arising out of PetSmart's agreement with Vendor.
A reasonable time for PetSmart to notify Vendor of any breach is not less than
two years from when PetSmart discovers the breach.

 

11. Work on Premises. If the PO includes the performance of services or delivery
or installation of Products by Vendor, and involves operations by Vendor’s
employees or subcontractors on PetSmart’s premises or the premises of a PetSmart
customer, Vendor will: (i) at all times enforce strict discipline and maintain
good order among all persons engaged in the activity on such premises and will
cause Vendor’s employees and subcontractors to comply with all fire prevention
and safety rules and regulations in force at the premises and required by law;
(ii) keep such premises free from accumulation of waste materials and rubbish
caused by its employees or subcontractors and upon completion promptly remove
all of Vendor's equipment and surplus materials; and (iii) reimburse PetSmart
for all reasonable costs and expenses incurred by PetSmart for repairs completed
by PetSmart or its designee if Vendor damages any equipment or property of
PetSmart or its customer, or causes any damage to any portion of PetSmart’s or
its customers’ premises, either during or resulting from the delivery or
performance of the Products by Vendor. Under no circumstances will Vendor
conduct or permit any hazardous activity or handling any hazardous materials at
PetSmart’s or its customers’ premises without first coordinating the details of
such activity or handling with PetSmart.

 

12. Services. If the PO includes the performance of services, (i) Vendor is an
independent contractor, and neither Vendor nor any of Vendor's employees or
agents will be considered agents or employees of PetSmart; and (ii) Vendor will
furnish, at Vendor’s expense, all labor, materials, equipment, transportation,
facilities and other items necessary to perform such services. Vendor represents
and warrants that any of its employees or agents (including subcontractors)
deployed in performing any such services will at all times be lawfully engaged
under applicable US immigration laws and regulations.

 

13. Ownership of Work. For purposes of this Agreement, “Works” shall mean any
and all original creations, designs, materials, product developments, artwork,
graphic designs, sketches, programs, code, software, specifications, drafts,
advice, ideas, suggestions and any other pertinent data, including any
derivatives thereof, in whatever form or media, prepared, made, expressed,
developed, solely or jointly with others, in connection with Vendor’s services
performed for PetSmart. Vendor and its licensors will retain ownership of all
works developed or acquired by Vendor prior to the Effective Date or developed
independently of any agreement with PetSmart, together with all related
Intellectual Property Rights (“Vendors’ Works”), and no right or license,
implied or otherwise, is granted to PetSmart with respect to any of Vendor’s
Works, provided however, Vendor grants PetSmart a license to any and all
Vendors’ Works embedded in or required for PetSmart’s full use and enjoyment of
the Products. Vendor agrees that all Works shall be solely owned by PetSmart.
Vendor agrees that the aforementioned Works are works made for hire, under the
federal Copyright Act of 1976, as amended, and all intellectual property rights
shall vest in and be owned by PetSmart. Vendor irrevocably and exclusively
assigns all rights, title and interest in the Works to PetSmart. Vendor hereby
gives, transfers and assigns to PetSmart all right, title and interest, together
with the goodwill, if any, associated therewith, in the Works not otherwise
owned by PetSmart (as a work for hire or otherwise), effective as of the moment
such Works are created, including all rights in the nature of patent, trademark,
trade secret, or other intellectual property or proprietary rights and all
rights of Vendor under copyright, whether such Works were generated solely by
Vendor, or jointly with PetSmart. Vendor agrees to execute and deliver such
additional documents and take such additional reasonable actions as PetSmart
deems necessary to perfect or evidence PetSmart’s ownership of the Works or to
enable PetSmart to record this Agreement and/or secure rights of trademark,
copyright and/or letters patent in its name.

 

14. Customs-Trade Partnership Against Terrorism. PetSmart participates in the US
Customs-Trade Partnership Against Terrorism (C-TPAT) and is committed to
engaging providers, vendors and consultants who have policies and procedures
ensuring supply chain security. PetSmart requires that all its providers,
vendors and consultants make reasonable efforts to have a security program that
is in accordance with C-TPAT’s minimum security requirements.

 

 

 



 15 

 

 

15. Indemnity. Vendor will indemnify, defend and hold harmless PetSmart, its
directors, officers, employees, shareholders, agents, subsidiaries, affiliates
and representatives (“Indemnitees”) from and against any and all threatened or
actual claims, losses, liabilities, damages, costs or expenses (including
attorneys’ and experts, fees and costs through all appeals) of any nature
whatsoever and whether arising prior to, or after the commencement or
termination of the Business Terms (“Losses”), arising out of or related to: (a)
the Products, including, but not limited to, their manufacturing, packaging,
pricing, labeling, sale or use, or any infringement by the Products of
third-party intellectual property rights; (b) Vendor’s breach of any provision
of any of the PetSmart Documents; (c) any claim or threatened claim for personal
injury, death or property damage or loss of any nature whatsoever arising from
or related to any Product; (d) Vendor’s violation of any applicable laws or
regulations; or (e) any breach by Vendor of any of its obligations or warranties
in favor of PetSmart. Vendor will defend, at its sole cost and expense, the
Indemnitees in any action or proceeding arising out of any such Losses by
counsel reasonably acceptable to Indemnitees and will promptly pay all costs and
expenses arising in connection with such defense including attorneys’ fees and
expert witnesses’ fees through all appeals.

 

16. Insurance. Vendor will maintain, at its sole cost and expense, during the
term of the Business Terms and for at least five years thereafter (or if no such
term is specified for at least three years after the date of the PO), the
following types and amounts of insurance, with insurers with an A.M. Best rating
of at least A- (Excellent), FSC VII, and authorized to conduct business in the
United States and Canada:

(a)a commercial general liability insurance policy with full limits, achieved
either by primary or excess/umbrella insurance, for bodily injury and property
damage for not less than Two Million Dollars ($2,000,000.00 USD) per occurrence,
with an aggregate limit of Four Million Dollars ($4,000,000.00 USD), such
policies to include products liability and contractual liability;

(b)an automobile liability policy with limits not less than $3,000,000 combined
single limit;

(c)workers’ compensation insurance in the benefit amounts required by applicable
law and an employer’s liability policy with limits not less than $1,000,000 per
accident or occurrence; and

(d)if services are provided under the PO or in connection with goods sold under
a PO, a professional liability or errors and omissions policy with limits not
less than $2,000,000 per occurrence and $5,000,000 aggregate.

Notwithstanding the foregoing, PetSmart may require Vendor to acquire additional
or different insurance types or coverage amounts to the extent commercially
reasonable in order to protect both PetSmart and Vendor from any and all claims
and liabilities arising from or related to the PO and the goods or services
provided under a PO. Such polices shall be issued by insurers that are
reasonably satisfactory to PetSmart. Vendor’s policies will provide a waiver of
subrogation in favor of PetSmart. Upon PetSmart’s written request, Vendor will
name PetSmart as an additional insured on the policies on a primary and
noncontributory basis. Vendor’s policies will provide a waiver of subrogation in
favor of PetSmart. Within 10 days after such request, Vendor will provide
PetSmart with certificates of insurance for the policies required hereunder and
send such certificates to certificates@petsmart.com. The insurance coverage
provided for herein will not act to limit Vendor's liability under the Business
Terms.

 

17. Confidentiality. As a result of its dealings with PetSmart, Vendor may have
access to PetSmart’s Confidential Information. “Confidential Information” is
non-public information that, by its nature, ought to be treated as proprietary
and confidential or that a reasonable person would conclude is confidential,
which is disclosed by PetSmart, or its subcontractors or agents, to Vendor,
orally, electronically or in tangible form. Vendor will not, without the written
consent of PetSmart, its successors or assignees, disclose any Confidential
Information to any person, firm, corporation, or other entity for any purpose
whatsoever or use such information for any purpose not provided for in the
PetSmart Documents, for a period of two years after it is disclosed. If there is
a breach of this Section (either actual or threatened) by Vendor, PetSmart's
remedies at law will be inadequate. Therefore PetSmart will have the right of
specific performance or injunctive relief, or both, in addition to any and all
other remedies and rights at law or in equity, and PetSmart's rights and
remedies will be cumulative.

 

18. Publicity/Use of PetSmart Name. Vendor will acquire no right to use, and
will not use, the name “PetSmart” (either alone or in conjunction with or as
part of any other word or name) or any other name, mark, logo, design, product
designations or other intellectual property of PetSmart or any of its related,
affiliated or subsidiary companies: (i) in any advertising, publicity or
promotion; (ii) to express or to imply any endorsement by PetSmart of Vendor’s
products, services or business; or (iii) in any other manner whatsoever (whether
or not similar to uses prohibited by [i] and [ii] above) without PetSmart’s
express prior written consent, which may be withheld in its sole discretion. The
terms of this paragraph will survive the expiration or termination of the
Business Terms.

 

 

 



 16 

 

 

19. Remedies; Set-Off. In addition to the rights and remedies provided in the
Business Terms, each party has all of the rights and remedies available to it
under the Uniform Commercial Code as adopted in the State of Arizona; provided,
however, that Vendor waives against PetSmart all rights to claim or collect
punitive or exemplary, indirect, incidental, special or consequential damages,
lost profits or loss of opportunity damages. The exercise of any rights or
remedy provided for in the Business Terms will be without prejudice to the right
of PetSmart to exercise any other right or remedy provided in the Business Terms
or at law or in equity. All payments to be made by PetSmart to Vendor pursuant
to the Business Terms are subject to set-off, deduction or offset by PetSmart of
all sums due and owing PetSmart by Vendor.

 

20. Governing Law/Venue/Jury Trial Waiver. The PetSmart Documents will be
governed and construed in accordance with the laws of the State of Arizona
without regard to principles of conflicts of laws. In any action or proceeding
between any of the parties arising out of or relating to the PetSmart Documents
(or any of the transactions contemplated thereby), each of the parties: (a)
irrevocably and unconditionally consents and submits to the exclusive
jurisdiction and venue of the state and federal courts located in Maricopa
County, Arizona; and (b) agrees that all claims in respect of such action or
proceeding will be exclusively heard by such courts. EACH PARTY HEREBY WAIVES,
IRREVOCABLY AND UNCONDITIONALLY, ANY RIGHT TO TRIAL BY JURY REGARDING ANY SUCH
CLAIM.

 

21. Data Security. (a) Vendor will comply with all applicable laws, regulations,
and codes of practice in connection with the collection, processing, use and
storage of data provided by PetSmart or PetSmart affiliates, customers, donors,
vendors, or other third parties providing data to Vendor under the Business
Terms (collectively, “PetSmart Data”). Vendor will implement and maintain
reasonable physical, technical and organizational measures and safeguards in
order to preserve the security and confidentiality of PetSmart Data against
unlawful or unauthorized destruction, processing, disclosure, processing or
access to, or accidental damage or loss of PetSmart Data. Without limiting the
generality of the foregoing, where appropriate, and in accordance with industry
standards and best practices, Vendor will implement and/or use network
management and maintenance applications and tools, and fraud prevention,
intrusion detection, and encryption technologies. At a minimum, all PetSmart
data will be encrypted while in transit and will be transmitted using a secure
transfer method (e.g. SFTP). PetSmart has the right to request an SSAE 16 SOC 2
service auditor’s report, if applicable, at any time during performance under a
PO or the term of an Agreement.

(b) If Vendor or any third party assisting Vendor (i) deliberately or
inadvertently collects, uses, or discloses PetSmart Data in breach of this
Section, or (ii) discovers, is notified of, or has reasonable awareness that an
unauthorized access, acquisition, theft, disclosure or use of PetSmart Data has
occurred or is likely to occur (each such event, an “Information Security
Breach”), then Vendor will immediately notify PetSmart of such Information
Security Breach and, at its own expense, investigate, remediate, and mitigate
the effects of the Information Security Breach.

(c) Upon either the written request of PetSmart, at its discretion, or the
expiration or termination of the Business Terms, Vendor will render unreadable
or return to PetSmart, or any third party designated by PetSmart, within fifteen
(15) business days, all copies, duplicates, summaries, abstracts or other
representations of any PetSmart Data, without charge to PetSmart. For electronic
media, “render unreadable” could include, but is not limited to, degaussing or
using a FIPS compliant military-grade wipe program, and for hard-copy material
“render unreadable” could include, but is not limited to, cross-cut shredding or
incineration.

 

 

 

 

 

 

 

 



 17 

 

 

EXHIBIT C

COMMERCIAL TERMS

 

 

 

[image_003.jpg] 

 

 



 18 

